DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
This application is a Continuation of U.S. Patent Application No. 16/518,593 filed on 07/22/2019, which is a Continuation of U.S. Patent Application No. 15/271,118 filed on 09/20/201 6, which claims the benefit of priority to U.S. Provisional Patent Application No.62/235,423 entitled "Dynamic Triggering Of Block-Level Backups Based On Block Change Thresholds And Corresponding File Identities" and filed on Sept. 30, 2015.

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 18 of Application No. 16/518,593, now U.S. Patent 10,963,350. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  
For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/183,642
Co-pending Application 16/518,593
1. A method for triggering block-level backups of individual data files based on block change thresholds therein, the method comprising: 

by a second computing device comprising one or more hardware processors: 
executing an application, 
tracking data block changes generated by the application, 

tracking a file system comprising one or more data files accessible to the application including a first data file, 






and transmitting, to a first computing device, point-in-time representations of changed data blocks in the one or more data files, and further transmitting information indicating that first data blocks correspond to the first data file; 

by the first computing device, which comprises one or more hardware processors: 
maintaining a first mapping that identifies the first data file based on one or more of the first data blocks, and based on identifying, within the point-in-time representations, a first set of changed data blocks that correspond to the first data file, 
determining that the first data file passed a threshold measure of changed data blocks; and 




by the second computing device, executing a block-level backup of the first set of changed data blocks, 



wherein the block-level backup generates a secondary copy that is associated with the first data file and not with other of the one or more data files accessible to the application.















2. The method of claim 1, wherein the determining that the first data file passed the threshold measure of changed data blocks is based at least in part on analyzing the first mapping maintained by the first computing device.

3. The method of claim 1, wherein the first computing device maintains the first mapping based on the information indicating that the first data blocks correspond to the first data file.

4. The method of claim 1, wherein the tracking of the data block changes generated by the application is performed by a first data agent and the tracking of the file system comprising one or more data files is performed by a second data agent.

5. The method of claim 1, wherein the second computing device executes the block- level backup based on instructions received from a storage manager, which executes on a computing device comprising one or more hardware processors.

6. The method of claim 5, wherein the instructions are received after the first computing device notifies the storage manager that the first data file passed the threshold measure of changed data blocks.

7. The method of claim 5, wherein the threshold measure of changed data blocks is maintained at the storage manager and transmitted to the first computing device.

8. The method of claim 1, wherein a media agent that executes on a computing device, which comprises one or more hardware processors, stores the secondary copy generated by the block level backup to a data storage device.

9. The method of claim 1, wherein the secondary copy is further associated with the application.

10. The method of claim 1, wherein the threshold measure applies to the first data file.

11. The method of claim 1, wherein the threshold measure applies to the first data file, and wherein a second, distinct, threshold measure applies to a second data file accessible to the application; and wherein a second secondary copy results from a second block-level backup of a second set of changed data blocks, distinct from the first set of changed data blocks, based on the first computing device determining that the second data file passed the second, distinct, threshold measure.

12. The method of claim 1 further comprising: by the first computing device: receiving second information that associates the one or more data files with the application, maintaining a second mapping that identifies the application based on the one or more data files, and based on identifying, within the point-in-time representations, a second set of changed data blocks that correspond to the application, determining that the second set of changed data blocks passed a threshold measure of changed data blocks; and by the second computing device, executing a second block-level backup of the second set of changed data blocks, wherein the second block-level backup generates a second secondary copy that is associated with the application.

13. A method for triggering block-level backups based on block change thresholds therein, the method comprising: by a second computing device comprising one or more hardware processors: executing an application, tracking data block changes generated by the application, transmitting, to a first computing device, point-in-time representations of changed data blocks generated by the application, scanning a file system comprising one or more first data files accessible to the application, and transmitting, to the first computing device, information indicating that the one or more first data files are associated with the application; by the first computing device, which comprises one or more hardware processors: maintaining a first mapping that identifies the application based on the one or more first data files, and based on identifying, within the point-in-time representations, a first set of changed data blocks, which correspond to the one or more first data files, determining that the first set of changed data blocks passed a threshold measure of changed data blocks; and by the second computing device, executing a block-level backup of the first set of changed data blocks, wherein the block-level backup generates a secondary copy that is associated with the application.

































14. The method of claim 13, wherein the threshold measure applies to one of the one or more first data files associated with the application.

15. The method of claim 14, wherein the block-level backup is triggered when the one of the one or more first data files passes the threshold measure of changed data blocks.

16. The method of claim 13, wherein the tracking of the data block changes generated by the application is performed by a first data agent and the scanning of the file system comprising the one or more first data files is performed by a second data agent.

17. The method of claim 13, wherein the second computing device executes the block-level backup based on instructions received from a storage manager, which executes on a computing device comprising one or more hardware processors.

18. The method of claim 17, wherein the threshold measure of changed data blocks is maintained at the storage manager and transmitted to the first computing device.

19. The method of claim 13, wherein a media agent that executes on a computing device, which comprises one or more hardware processors, stores the secondary copy generated by the block level backup to a data storage device.

20. The method of claim 13, wherein the first computing device maintains the first mapping based on the information indicating that the one or more first data files are associated with the application.
1. A method for using a first computing device operating as an index server for triggering block-level backups of individual data files based on block change thresholds, the method comprising: 
by a first computing device comprising one or more hardware processors, 

receiving, a threshold measure of changed data blocks; by a second computing device comprising one or more hardware processors, executing an application, 
a first data agent that tracks data block changes generated by the application, and a second data agent that tracks a file system comprising one or more data files accessible to the application including a first data file, wherein the one or more data files are stored in one or more storage devices; by the first data agent, 

transmitting to the first computing device a plurality of point-in-time representations of changed data blocks in the one or more storage devices; by the second data agent, transmitting to the first computing device first relationship information that identifies first data blocks corresponding to the first data file; by the first computing device, indexing the first relationship information into a first mapping that identifies the first data file based on one or more of the first data blocks; by the first computing device, determining that the first data file passed the threshold measure by: (i) analyzing the plurality of point-in-time representations of changed data blocks received from the first data agent to identify a first set of changed data blocks, and (ii) determining based on the first mapping that the first set of changed data blocks correspond to the first data file; 
by the first computing device, based on determining that the first data file passed the threshold measure, causing a block-level backup of the first set of changed data blocks to be performed, wherein the block-level backup generates a secondary copy that is associated with the first data file and not with other of the one or more data files accessible to the application, and wherein the block-level backup is performed at least in part by the first data agent, which is a component of a data storage management system that is managed by a storage manager; wherein the causing of the block-level backup comprises: by the first computing device transmitting to the storage manager an indication that the first data file passed the threshold measure; by the storage manager, instructing the first data agent and a media agent to perform the block-level backup of the first set of changed data blocks; and by the media agent, storing the secondary copy that results from the block-level backup to a second storage device, wherein the media agent is also a component of the data storage management system.

2. The method of claim 1, wherein the block-level backup generates at least one secondary copy of the first set of changed data blocks but does not back up the first data file in its entirety.

3. The method of claim 1, wherein the second data agent obtains the first relationship information by scanning the file system it tracks.

4. The method of claim 1 further comprising: by the first computing device, receiving second relationship information that indicates that the one or more data files are associated with the application; by the first computing device, indexing the second relationship information into a second mapping that identifies the application based on identifying one or more of the one or more data files; and by the first computing device, based on the second mapping and the first mapping, determining that the first set of changed data blocks were changed by the application.

5. The method of claim 4, wherein the secondary copy is further associated with the application.

6. The method of claim 1, wherein the threshold measure identifies the first data file.

7. The method of claim 1, wherein the threshold measure identifies the first data file, and wherein a second, distinct, threshold measure identifies a second data file accessible to the application; and wherein a second secondary copy results from a second block-level backup of a second set of changed data blocks, distinct from the first set of changed data blocks, based on the first computing device determining that the second data file passed the second, distinct, threshold measure.

8. The method of claim 1, wherein the analyzing by the first computing device the plurality of point-in-time representations of changed data blocks received from the first data agent to identify the first set of changed data blocks comprises tracking data block changes since a preceding backup for the first data file.

9. The method of claim 1, wherein the threshold measure is based on changed data blocks over a pre-determined period of time; and wherein the block-level backup of the first set of changed data blocks is based on changes during the pre-determined period of time.

10. The method of claim 1, wherein the threshold measure is based on a rate of change of data blocks.

11. The method of claim 1, wherein the threshold measure applies to one or more of: (a) the first data file, (b) a set of data files in the file system, including the first data file, (c) a data storage volume configured in the one or more storage devices, and (d) a pre-defined period of time being monitored.















12. A system for triggering block-level backups of individual data files based on block change thresholds, the system comprising: a first computing device comprising one or more hardware processors, wherein the first computing device comprises a threshold measure of changed data blocks; a storage manager that manages storage operations in the system; a first data agent executing on a second computing device comprising one or more hardware processors, wherein the first data agent tracks data block changes generated by an application executing on the second computing device; a second data agent also executing on the second computing device, wherein the second data agent tracks a file system comprising one or more data files accessible to the application including a first data file, wherein the one or more data files are stored in one or more storage devices in communication with the second computing device; wherein the first data agent is configured to transmit to the first computing device a plurality of point-in-time representations of changed data blocks in the one or more storage devices; wherein the second data agent is configured to transmit to the first computing device first relationship information that identifies first data blocks corresponding to the first data file; wherein the first computing device is configured to: index the first relationship information into a first mapping that identifies the first data file based on one or more of the first data blocks, determine that the first data file passed the threshold measure by: (i) analyzing the plurality of point-in-time representations of changed data blocks received from the first data agent to identify a first set of changed data blocks, and (ii) determining based on the first mapping that the first set of changed data blocks correspond to the first data file, based on determining that the first data file passed the threshold measure, cause a block-level backup of the first set of changed data blocks to be performed by indicating to the storage manager that the first data file passed the threshold measure, wherein the block-level backup generates a secondary copy that is associated with the first data file and not with other of the one or more data files accessible to the application, and wherein the block-level backup is performed at least in part by the first data agent; wherein the storage manager is configured to instruct the first data agent and a media agent to perform the block-level backup of the first set of changed data blocks; and wherein the media agent is configured to store the secondary copy that results from the block-level backup to a second storage device.

13. The system of claim 12, wherein the block-level backup generates at least one secondary copy of the first set of changed data blocks but does not back up the first data file in its entirety.

14. The system of claim 12, wherein the second data agent obtains the first relationship information by scanning the file system it tracks.

15. The system of claim 12, wherein the first computing device is further configured to: receive second relationship information that indicates that the one or more data files are associated with the application, index the second relationship information into a second mapping that identifies the application based on identifying one or more of the one or more data files, based on the second mapping and the first mapping, determine that the first set of changed data blocks were changed by the application, and associate the secondary copy with the application.

























16. A data storage management system comprising: a storage manager comprising a computing device that includes one or more hardware processors; an index server in communication with the storage manager, wherein the index server includes one or more hardware processors; a client computing device in communication with the storage manager and the index server, wherein the client computing device includes one or more hardware processors for executing an application, a first data agent that tracks the application, and a second data agent that tracks a file system comprising data files accessible by the application, wherein first data blocks store contents of the data files; wherein the first data agent is programmed to: identify data blocks changing as a result of write operations performed by the application, maintain a representation of changed data blocks resulting from the write operations, and periodically (i) transmit a time-stamped version of the representation of changed data blocks, designated a point-in-time map, to the index server and (ii) re-initialize the representation of changed data blocks maintained by the first data agent; wherein the second data agent is programmed to: transmit to the first data agent file-to-data-block relationship information that identifies the first data blocks; wherein the index server is programmed to: keep count of changed data blocks over time based on a plurality of point-in-time maps received from the first data agent, index the file-to-data-block relationship information received from the second data agent into a data-block-to-file mapping, and use the data-block-to file mapping to determine that a threshold measure of data block changes in a first of the data files has been passed by second data blocks represented in the plurality of point-in-time maps, wherein the second data blocks are a subset of the first data blocks; wherein the storage manager is programmed to: based on receiving notice from the index server that the threshold measure has been passed, initiate a block-level backup of the second data blocks, wherein the block-level backup of the second data blocks does not back up the first of the data files in its entirety, and wherein the block-level backup of the second data blocks is triggered by changes in the first of the data files and not by changes in others of the data files; and wherein the index server is further configured to: receive second relationship information that indicates that the data files are associated with the application, index the second relationship information into a second mapping that identifies the application based on identifying one or more of the data files, and based on the second mapping and the first mapping, determine that the second data blocks were changed by the application, and associate a secondary copy comprising the second data blocks with the application.

17. The data storage management system of claim 16 further comprising: a report server in communication with the storage manager and the index server, wherein the report server includes one or more hardware processors and is programmed to: receive a first query about data block changes in the data storage management system, access the plurality of point-in-time maps at the index server, and formulate an answer to the first query based on information extracted from the plurality of point-in-time maps in the index server.

18. The data storage management system of claim 16, wherein the threshold measure comprises a rate of change of data blocks changed by the application.


Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 18 of co-pending application 16/518,593, now U.S. Patent 10,963,350.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “maintaining a first mapping that identifies the first data file based on one or more of the first data blocks, and based on identifying, within the point-in-time representations, a first set of changed data blocks that correspond to the first data file, determining that the first data file passed a threshold measure of changed data blocks.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely delete/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to enable increasing performance of information management operations based on type of data that is being protected at a client-specific and/or application-specific level and would enable performing data processing operations to increase speed to perform information management operations and capacity of the system to handle large numbers of operations. Modification would further enable reducing computational load on production environment of a client computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 22, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162